Citation Nr: 0501132	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-00 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUE

Entitlement to an earlier effective date for a 10 percent 
evaluation for bilateral defective hearing, prior to June 27, 
2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from April 1969 to April 
1971.

This matter came before the Board of Veterans' Appeals Board 
(Board) on appeal from a 2001 rating decision by the Denver, 
Colorado, Regional Office (RO), which assigned an effective 
date of June 27, 2000 for an increased 10 percent evaluation 
for bilateral defective hearing.  A June 2002 Travel Board 
hearing was held before the undersigned Board Member.  

In September 2002, the Board undertook additional development 
on said appellate issue, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  However, during the pendency of the appeal, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated a portion of 
the Board's development regulations, specifically 38 C.F.R. 
§ 19.9(a)(2), and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  Under 38 C.F.R. § 19.9(a)(2), the 
Board could consider additional evidence without having to 
either remand the case to the agency of original jurisdiction 
for initial consideration or obtain the appellant's waiver.  
Consequently, in light of that Federal Circuit case, in June 
2003, the Board remanded the case to the RO for additional 
development, including readjudication that considered any 
additional evidence obtained pursuant to the Board 
development regulations in effect prior to said judicial 
invalidation.

The case is now ready for the Board's appellate 
determination.


FINDINGS OF FACT

1.  Appellant filed an initial claim for VA disability 
benefits for service connection for bilateral defective 
hearing in January 1992.

2.  A March 1992 rating decision denied service connection 
for bilateral defective hearing.  Appellant received timely 
notice of that rating decision, but did not express timely 
disagreement therewith.

3.  Appellant appealed a July 1995 rating decision, which 
denied reopening of service connection for bilateral 
defective hearing.  

4.  A July 1998 rating decision granted service connection 
for bilateral defective hearing (thereby rendering that 
service connection issue moot) and assigned a noncompensable 
evaluation for bilateral defective hearing, effective January 
22, 1992.  Appellant expressed timely disagreement later that 
month with that July 1998 rating decision's assignment of a 
noncompensable initial evaluation.  After a February 2000 
Statement of the Case was provided appellant, he submitted a 
Substantive Appeal therewith that was received by VA on June 
27, 2000 and was not timely filed.  

5.  Appellant timely appealed a 2001 rating decision, which 
assigned an effective date of June 27, 2000, date of reopened 
claim, for an increased 10 percent evaluation for bilateral 
defective hearing.  That rating decision was based primarily 
on an August 2000 VA audiologic examination.  

6.  It was not factually ascertainable that appellant's 
bilateral defective hearing met the rating criteria for a 
compensable evaluation prior to June 27, 2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 27, 2000 
for a grant of an increased 10 percent evaluation for 
bilateral defective hearing have not been met.  38 U.S.C.A. 
§§ 1155, 5110, 5107 (West 1991-2002); 38 C.F.R. § 3.400 
(2000-2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  VCAA; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (38 C.F.R. § 3.159 (2003)); and VAOPGCPREC 7- 2003 
(Nov. 19, 2003).

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed with respect to the earlier effective date 
appellate issue.  

With respect to the issue of an effective date earlier than 
June 27, 2000 for a grant of an increased 10 percent 
evaluation for bilateral defective hearing, the evidentiary 
record includes VA and private clinical evidence dated in the 
1990's, including VA audiologic examination conducted in 
January 2000, which included speech discrimination and 
puretone audiometry testing; said rating decisions sheets in 
controversy; and written statements and other documentary 
evidence that appellant or his representative has submitted.

There are clinical records pertaining to the severity of 
appellant's disability at issue during the relevant period in 
question and there is no indication that other such records 
exist.  In fact, pursuant to the Board's evidentiary 
development, additional VA outpatient treatment records dated 
since 1999 were obtained.  

A November 2001 Statement of the Case and a subsequent 
Supplemental Statement of the Case adequately set out the 
applicable evidence, laws, regulations, and the reasons for 
denial of said claim.  Additionally, it does appear that by a 
June 2003 letter, pursuant to the Board's remand, the RO has 
expressly satisfied the VCAA requirement that VA notify the 
veteran as to which evidence was to be provided by the 
veteran, and which would be provided by VA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It does not 
appear that appellant has informed the VA of the existence of 
any other specific competent evidence that should be 
obtained.

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  
Assuming arguendo that a VCAA notice must also be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction decision on an earlier effective date claim, 
although a pre-adjudication VCAA notice was not provided in 
the instant case, Pelegrini does not contain a remedy under 
such facts, nor is an efficient or timely remedy evident to 
the Board under the circumstances here.

Again, it is emphasized that the RO appropriately developed 
the appellate claim. Furthermore, appellant was provided a 
VCAA notice in 2003 after the enactment of the VCAA.  
Appellant and his representative have not subsequently 
responded to that VCAA notice by stating that there is any 
evidence not currently of record that should be obtained.  
Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of said claim or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
said appellate issue.  

In general, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year of 
such date; otherwise, it is the date of receipt of claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A Precedent Opinion of the VA General Counsel, O.G.C. Prec. 
Op. No. 12-98 (Sept. 23, 1998), held that (1) since 38 C.F.R. 
§ 3.400(q)(1)(i) states that, when new and material evidence 
is received within the appeal period or prior to an appellate 
decision, the effective date "will be as though the former 
decision had not been rendered", the statutory provision and 
regulations governing the effective date of an original claim 
for increased rating, 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400, must be applied; and (2) the effective date for an 
increased rating based upon new and material evidence 
submitted during the appeal period or prior to an appellate 
decision is the date on which the facts establish the 
increase occurred or the date of the original claim for 
increase, whichever is later.  

It is contended, in essence, that an earlier effective date 
of January 22, 1992 or July 10, 1995 should be assigned, on 
the basis that those are the respective dates an original 
claim and a reopened claim for service connection were filed.  

Appellant filed an initial claim for VA disability benefits 
for service connection for bilateral defective hearing on 
January 22, 1992.  A March 1992 rating decision denied 
service connection for bilateral defective hearing.  
Appellant received timely notice of that rating decision, but 
did not express timely disagreement therewith.  Appellant 
timely appealed a July 1995 rating decision, which denied 
reopening of service connection for bilateral defective 
hearing.  

A July 1998 rating decision granted service connection for 
bilateral defective hearing (thereby rendering that service 
connection issue moot) and assigned a noncompensable 
evaluation for bilateral defective hearing, effective January 
22, 1992.  By assigning a January 22, 1992 effective date for 
service connection for bilateral defective hearing, that July 
1998 rating decision, in effect, corrected or "went behind" 
those March 1992 and July 1995 adverse rating decisions.  
Thus, the question of whether said adverse rating decision 
was erroneous is moot.  

Appellant expressed timely disagreement with that July 1998 
rating decision's assignment of a noncompensable initial 
evaluation.  After a February 2000 Statement of the Case on 
the defective hearing disability rating issue was provided 
appellant, he submitted a Substantive Appeal therewith that 
was received by VA on June 27, 2000.  With respect to time 
limits for filing a Substantive Appeal, or response to a 
Statement of the Case, the provisions of 38 C.F.R. 
§ 20.302(b) (2004) state, in pertinent part: "a Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends 
later...."  The provisions of 38 C.F.R. § 20.202 (2004) 
state, in pertinent part:  A Substantive Appeal consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information....  Proper completion and filing of a Substantive 
Appeal are the last actions the appellant needs to take to 
perfect an appeal.  The provisions of 38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. § 20.200 (2004) state:  A perfected 
appeal consists of a timely filed Notice of Disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  These 
statutory/regulatory provisions have been in effect for 
decades, although certain of the citations have been 
renumbered.  

Although appellant expressed timely disagreement with that 
July 1998 rating decision's assignment of a noncompensable 
initial evaluation, after a February 2000 Statement of the 
Case was provided him, a VA Form 9 "Substantive Appeal" was 
not filed until June 27, 2000, which was not within 60 days 
from the date the February 2000 Statement of the Case was 
mailed to appellant, nor within the remainder of the one-year 
period from the notification date of the July 1998 rating 
decision.  Thus, since appellant did not file a timely 
Substantive Appeal with said July 1998 rating decision, which 
assigned a noncompensable evaluation for bilateral defective 
hearing, that rating decision is final and may not be 
reopened, in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(a), 20.1105.  See 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Smith (William 
A.) v. Brown, 35 F.3rd 1516 (Fed. Cir. 1994); and Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir 1998).  See also Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993), "[i]f a claimant-appellant 
wishes to reasonably raise CUE[,] there must be some degree 
of specificity as to what the alleged error is and, unless it 
is the kind of error...that, if true, would be CUE on its 
face, persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged 
error."  No appropriate collateral attack with respect to 
said July 1998 rating decision has been made.  Thus, an 
earlier effective date for a grant of an increased 10 percent 
evaluation for bilateral defective hearing may not be 
premised on the evidence of record at the time of said July 
1998 rating decision.  

The provisions of 38 C.F.R. § 3.155(a) (2004) (in effect for 
decades) state, in pertinent part: "Informal claims. (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative,...may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought."  

On June 27, 2000, VA received appellant's Substantive Appeal 
in question and the RO subsequently characterized it as a 
written request to reopen a claim for an increased rating for 
the service-connected defective hearing disability.  
Appellant timely appealed a subsequent 2001 rating decision, 
which assigned an effective date of June 27, 2000 for an 
increased 10 percent evaluation for bilateral defective 
hearing, based primarily on an August 2000 VA audiologic 
examination.  

In the event it was factually ascertainable that appellant's 
service-connected bilateral defective hearing disability had 
increased in severity within the one-year period prior to 
VA's June 27, 2000 receipt of reopened claim, an earlier 
effective date may be warranted under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).

The VA amended its regulations for rating diseases of the ear 
and other sense organs (which includes defective hearing 
acuity), effective June 10, 1999.  See 64 Fed. Reg. 25,202-
210 (May 11, 1999) (codified at 38 C.F.R. §§ 4.85-86 (1999-
2004)), effective June 10, 1999.  Under the amended VA 
regulations in effect on and subsequent to June 10, 1999, 
Table VI is used to determine a Roman numeral designation (I 
through XI) for hearing impairment based on a combination of 
the percent of speech discrimination and the puretone 
threshold average.  Puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  See amended 
38 C.F.R. § 4.85(b),(d).

Amended 38 C.F.R. § 4.85(c) states that Table VIa is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based only on the puretone threshold 
average.  Table VIa will be used when the examiner certifies 
that the use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  

Amended 38 C.F.R. § 4.86(a) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Amended 38 C.F.R. § 4.86(b) states that when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

Although during the period between said unappealed final July 
1998 rating decision and the June 27, 2000 date of reopened 
claim, certain VA outpatient clinical records dated in 1999 
and 2000 are of record, none of these include audiometric 
test scores.  Significantly, the only audiometric test scores 
of record during the relevant one-year period prior to June 
27, 2000 are those recorded on January 2000 VA audiologic 
examination.  On January 2000 VA audiologic examination, the 
puretone threshold average in the right ear was 56 decibels 
with speech recognition ability of 92 percent (Level I), and 
puretone threshold average in the other service-connected ear 
was 53 with speech recognition ability of 96 percent (Level 
I).  Thus, a compensable rating for the service-connected 
bilateral defective hearing disability would not have been 
appropriate under the applicable amended version of 38 C.F.R. 
§ 4.85, since Level I and Level I bilateral hearing acuity 
warrants only a noncompensable rating under Table VII.  38 
C.F.R. §§ 4.85, 4.87, Table VII, Code 6100 (effective on and 
subsequent to June 10, 1999).  In this regard, the Court 
explained in Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) that "[a]ssignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  

Additionally, the amended 38 C.F.R. § 4.86(a) or (b) was not 
applicable with respect to the January 2000 VA audiologic 
examination results, since puretone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
were not 55 decibels or more nor were the puretone thresholds 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  

Based on this degree of disability shown, it was not 
factually ascertainable that the service-connected bilateral 
defective hearing met the criteria for an initial compensable 
evaluation during the pertinent one-year period in 
controversy prior to June 27, 2000.  Thus, the Board 
concludes that the evidence is overwhelmingly negative as to 
whether it was factually ascertainable that appellant's 
defective hearing disability at issue met the criteria for an 
initial compensable evaluation during the relevant one-year 
period prior to the June 27, 2000 receipt of reopened claim.  
Accordingly, an effective date earlier than June 27, 2000 for 
a grant of an increased 10 percent evaluation for bilateral 
defective hearing is not warranted.


ORDER

An effective date earlier than June 27, 2000 for a grant of 
an increased 10 percent evaluation for bilateral defective 
hearing is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


